REASON FOR ALLOWANCE
Claims 1, 10, 11, 16, and 19 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Based on an updated search, with regards to at least claim 1, the Examiner finds Jong (KR-20130002471U) as the closest prior art.  Regarding claim 1, Fig. 11 of Jong shows a somewhat similar toy.  However, the Examiner construes the claim 1 and 16 limitation “X-shaped sprocket configuration” as referring to the perimeter shape of the socket block.  This interpretation is completely consistent with the sprocket shown in Figs. 4 and 7 of applicant’s spec.  However, Jong’s Fig. 11, item 6 (i.e. the socket) is pseudo flower pedal shape.  Furthermore, claim 1 and 16 also require “four radial spheres located equidistance from a center” (emphasis added).  However, Jong shows half-spherical cylinders.  Based on these structural distinctions, claim 1 is allowed.
With regards to claim 16, the claims require additional block elements above and beyond the language of claim 1 that would also make non-obvious a combination.
As independent claims 1 and 16 are allowed, so too are dependent claims 10, 11, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/1/22
 /EUGENE L KIM/ Supervisory Patent Examiner, Art Unit 3711